Lynch, Judge:
In 1911, Daisy Cox instituted before a justice an action in detinue against Guy Cox, and thereupon, by forthcoming-bond, obtained possession of the property described in the summons, consisting of a cow and certain household goods. It is here contended, but not sufficiently shown, that there was also seized by the constable and committed to her possession other property not included in the writ. Upon the hearing, the judgment was that she was “entitled to all the property set out in the summons except the cow”.
Subsequently, she still retaining possession of all the property so seized, Guy Cox instituted the present action against the principal and sureties in the forthcoming bond, and, by the summons and written complaint, sought judgment for $150. A recovery was had, before the justice trying the case, *769for $103.46. But, upon appeal in the circuit court, the jury returned a verdict for defendant; and to a judgment thereon this writ of error is prosecuted.
Other points are urged, but the decisive question is one of jurisdiction. By the bond sued on, plaintiff was indemnified against loss of the property named in the detinue summons, in so far as title thereto was adjudged to be in him. This only did it cover, as appears from its recitals and condition, whatever other property not named in the summons in fact may have been seized and retained in that proceeding. The scope of the obligation of the bond can not be extended beyond its express terms; whereby, so far as the present suit is concerned, plaintiff is limited to'recovery, if to any he is entitled, of the cow. The title to the remainder of the property named in the writ in detinue was by the justice adjudicated to be in Mrs. Cox. The value of the cow, as given in the uncon-tradicted testimony of plaintiff herein, he alone testifying thereto, was $50. Hence, the amount in controversy, thus definitely determined, is less than one hundred dollars. In such case, as this court on at least two occasions has said, the writ of error will be dismissed, although plaintiff by his summons and pleading claims a sum greater than the jurisdictional amount. Lawson v. Hersman, 67 W. Va. 636; Shelton v. Shrader, 73 W. Va. 237.
And it will be so ordered.

Writ of error dismissed.